SPAETH, Judge,
dissenting:
Since 41 days elapsed between the complaint and appellant’s first escape, and 159 days between his return to Allegheny County Prison and the motion to dismiss, we should order appellant discharged. See Commonwealth v. Cunningham, 247 Pa.Super. 302, 305 & id., n. 1, 372 A.2d 473, 474 & id. n. 1 (1976). Cf. Commonwealth v. Porter, 251 Pa.Super. 346, 350-351 & id. n. 2, 380 A.2d 812, 814 & id. n. 2 (1977) (defendant’s incarceration in county prison if unknown could have been determined by due diligence); Commonwealth v. Woodson, 248 Pa.Super. 545, 547, 375 A.2d 375, 375-76 (1977) (no due diligence shown where bench warrant issued for defendant who was incarcerated in county prison). *319But cf. Commonwealth v. Clark, 248 Pa.Super. 184, 188 & id. n. 5, 374 A.2d 1380, 1382 & id. n. 5 (1977) (defendant who was in county prison may have been unavailable where he received notice of scheduled trial but did not inform anyone of his need to appear).
PRICE, J., joins in this dissenting statement.